Name: 2003/596/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 23 July 2003 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: economic geography;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-08-12

 Avis juridique important|42003D05962003/596/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 23 July 2003 appointing Judges and Advocates-General to the Court of Justice of the European Communities Official Journal L 203 , 12/08/2003 P. 0045 - 0045Decision of the Representatives of the Governments of the Member Statesof 23 July 2003appointing Judges and Advocates-General to the Court of Justice of the European Communities(2003/596/EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas:(1) The terms of office of Mr Claus GULMANN, Ms Fidelma MACKEN and Messrs Gil Carlos RODRÃ GUEZ IGLESIAS, Allan ROSAS, Romain SCHINTGEN, Vassilios SKOURIS, Melchior WATHELET, Judges, and those of Messrs Siegbert ALBER, Francis JACOBS, Jean MISCHO and DÃ ¡maso RUIZ-JARABO COLOMER, Advocates-General to the Court of Justice of the European Communities, expire on 6 October 2003.(2) A partial replacement of the members of the Court of Justice of the European Communities should take place for the period from 7 October 2003 to 6 October 2009,HAVE DECIDED AS FOLLOWS:Article 11. The following are hereby appointed Judges of the Court of Justice of the European Communities for the period from 7 October 2003 to 6 October 2009:Mr Claus GULMANN,Mr Koen LENAERTS,Ms Fidelma MACKEN,Mr Allan ROSAS,Mr Romain SCHINTGEN,Ms Rosario SILVA de LAPUERTA,Mr Vassilios SKOURIS.2. The following are hereby appointed Advocates-General of the Court of Justice of the European Communities for the period from 7 October 2003 to 6 October 2009:Mr Francis JACOBS,Ms Juliane KOKOTT,Mr Luis Miguel POIARES PESSOA MADURO,Mr DÃ ¡maso RUIZ-JARABO COLOMER.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 23 July 2003.The PresidentU. Vattani